Citation Nr: 0329492	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 8, 1992, 
for service connection for phrenic nerve injury based on 
clear and unmistakable error (CUE) in a rating decision dated 
February 3, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1967 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied that 
there was clear and unmistakable error (CUE) in a February 
1994 RO rating decision which granted service connection for 
a phrenic nerve injury and assigned a 20 percent disability 
rating effective May 8, 1992.

In March 2003, a hearing was held before Thomas Dannaher, who 
is the Veterans Law judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

The arguments made by the veteran are essentially that he 
incurred a phrenic nerve injury during service when he 
received a gunshot wound to the neck.  He claims that the 
phrenic never injury was misdiagnosed at that time.  He 
asserts that he warrants service connection for a phrenic 
nerve injury effective from November 1969 which is the date 
of his separation from service and the effective date of 
service connection of his other residuals of a gunshot wound.  
The Board believes that this to be essentially a claim for 
CUE in the April 1970 rating decision.  This issue has not 
been developed for appellate consideration and is not 
properly before the Board at this time.  


FINDINGS OF FACT

1.  In an April 1970 rating decision the RO granted service 
connection for multiple disabilities incurred as a result of 
a gunshot wound to the neck area.  The disabilities which 
were granted service connection included:  injury to muscle 
group XX; residual fracture deformity of the C3 vertebra; 
neurologic injury to the brachial plexus; and a scar from a 
tracheostomy.

2.  A VA radiology report dated May 8, 1992 revealed that the 
veteran had an elevated right hemidiaphragm.

3.  A July 1993 VA examination report reveals that the 
veteran has a paralyzed right hemidiaphragm secondary to a 
phrenic nerve injury which is due to the previously service 
connected gunshot wound.

4.  A February 1994 RO rating decision granted service 
connection for the residuals of a phrenic nerve injury and 
assigned a 20 percent disability rating effective May 8, 
1992.

5.  Prior to May 8, 1992, there is no communication from the 
veteran or his representative that may be construed as a 
claim for service connection for a phrenic nerve injury.

6.  Prior to May 8, 1992, there is no evidence showing that 
the veteran suffered from a phrenic nerve injury.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 8, 1992, 
for the award of service connection for a phrenic nerve 
injury based on CUE in the February 1994 rating decision has 
not been met. 38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 
C.F.R. § 3.105(a) (2003); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 
3.400 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  New regulations were adopted to implement 
the VCAA.   See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2003).  However, the United States Court of Appeals 
for Veterans Claims (the Court) has held that the VCAA is not 
applicable to claims involving CUE.  See Livesay v. Principi, 
15 Vet. App. 165 (2001). Accordingly, VCAA will not be 
considered herein.

The arguments made by the veteran are essentially that he 
incurred a phrenic nerve injury during service when he 
received a gunshot wound to the neck.  He claims that the 
phrenic never injury was misdiagnosed at that time.  He 
asserts that he warrants service connection for a phrenic 
nerve injury effective from November 1969 which is the date 
of his separation from service and the effective date of 
service connection of his other residuals of a gunshot wound.  
The veteran claims that clear and unmistakable error was 
committed in the February 1994 rating decision because it 
granted service connection for a phrenic nerve injury and 
assigned a 20 percent disability rating effective May 8, 
1992.  Despite the manner in which the RO stated the issue, 
it is clear from the veteran's contentions that he is 
claiming entitlement to an earlier effective date based on 
CUE in a prior rating decision and that the RO addressed 
those contentions in adjudicating his claim.

A claim for an earlier effective date for a grant of benefits 
based on CUE is different from a situation where a veteran 
files a timely appeal with a rating decision in which an 
effective date was assigned for a grant of benefits.  Where a 
veteran files an appeal with a rating decision within the 
one-year appeal period specified under the law, he is 
alleging that the RO committed error in the rating decision 
by not granting his claim.  On appeal, the RO, and later the 
Board, will review his allegations of error and will assist 
him in obtaining or developing any evidence needed in order 
to determine whether his claim can be granted.  If a law 
changes in a way that is more favorable to his claim during 
the appeal period, the more favorable version of the law 
usually may be applied to his claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise).

To the contrary, CUE is a special type of error because it is 
alleged to have been made in a rating decision with which the 
veteran did not perfect an appeal.  Because a veteran 
alleging CUE did not exercise his right of appeal within the 
one-year appeal period, he carries the burden of proving that 
VA committed CUE in the prior final decision.  VAOPGCPREC 12-
2001 at para. 7 (July 6, 2001).  In order to successfully 
establish CUE in a final rating decision, the veteran must 
articulate with some degree of specificity what the alleged 
error in that rating decision was, and he must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different - that 
is, why the claim would have been granted - but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44-45 (1993).  
CUE is undebatable error, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made. A 
determination that there was CUE must be based on the 
evidence of record and the law that existed at the time of 
the prior decision.  To find CUE, the veteran must show that 
the correct facts, as they were known at the time, were not 
before the adjudicator (a simple disagreement as to how the 
facts were weighed or evaluated will not suffice) or that the 
law in effect at that time was incorrectly applied.  Russell 
v. Principi, 3 Vet. App. 310, 313-314 (1992).  Where a 
decision must be revised or reversed based on CUE, the 
effective date shall be "as if the corrected decision had 
been made on the date of the reversed decision."  38 C.F.R. 
§ 3.105(a)(2003).

In this case, the RO granted service connection for a phrenic 
nerve injury in a February 1994 rating decision which also 
assigned a 20 percent disability rating effective May 8, 
1992.  The veteran did file a notice of disagreement with the 
effective date of the grant of service connection in March 
1994 and perfected an appeal with respect to the issue 
involving entitlement to an earlier effective date for a 
phrenic nerve injury,  However, in a letter dated August 
1996, the veteran withdrew his appeal with respect to this 
issue.  As such, the February 1994 rating decision, which 
assigned an effective date of May 8, 1992 for service 
connection for a phrenic nerve injury, became final.  
38 U.S.C.A. § 7105(c) (West 1991).  

As noted above, the veteran claims that he incurred a phrenic 
nerve injury during service when he received a gunshot wound 
to the left neck and that the phrenic never injury was 
misdiagnosed at that time.  He asserts that he warrants 
service connection for a phrenic nerve injury effective from 
November 1969 which is the date of his separation from 
service and the effective date of service connection of his 
other residuals of a gunshot wound.  The veteran claims that 
clear and unmistakable error was committed in the February 
1994 rating decision because it granted service connection 
for a phrenic nerve injury and assigned a 20 percent 
disability rating effective May 8, 1992.  

The evidence of record reveals that the veteran was wounded 
in action.  He received a gunshot wound to the neck.  A July 
1969 service department hospital record gives an adequate 
summary of the veteran's wounds.  The veteran received a 
through and through wound of the neck with bilateral 
contusion to the brachial plexus and an anterior chip 
fracture of the C3 vertebra without spinal cord involvement.  
The veteran also required surgical repair of his carotid 
artery.  At the time, chest x-rays revealed that the 
veteran's lungs were clear.  

In March 1970 a VA examination of the veteran was conducted.  
The diagnosis was fracture of the C3 and C4 vertebrae with 
well healed scars of the neck and a history of injury to the 
left carotid artery and brachial plexus without residual 
disability.  During this examination a chest x-ray of the 
veteran was taken which was negative for any abnormality and 
the examination of the veteran's respiratory system was 
"normal to auscultation."   

In an April 1970 rating decision the RO granted service 
connection for multiple disabilities incurred as a result of 
a gunshot wound to the neck area.  The disabilities which 
were granted service connection included:  injury to muscle 
group XX at a 20 percent rating; residual fracture deformity 
of the C3 - C4 vertebrae at a 10 percent  rating; neurologic 
injury to the brachial plexus at a 10 percent rating; and a 
scar from a tracheostomy at a noncompensable (0%) disability 
rating.  

The Board notes that at the time of the 1970 rating decision 
there was no evidence that the veteran suffered from a 
phrenic nerve injury.  In June 1970 another VA examination of 
the veteran was conducted.  This examination report indicated 
that the veteran had some residual numbness of the brachial 
plexus and some limitation of motion of the right shoulder.  
However, the examination report did not indicate that the 
veteran had a phrenic nerve injury and the accompanying June 
1970 VA radiology report indicates that the veteran had a 
normal chest x-ray examination.  Subsequent VA medical 
treatment records also did not show any indication that the 
veteran had complaints of, treatment for, or a diagnosis of a 
phrenic nerve injury.  

A VA radiology report dated May 8, 1992 revealed that the 
veteran had an elevated right hemidiaphragm.  Also in May 
1992 VA pulmonary function testing of the veteran was 
conducted.  These tests revealed that the veteran had a mild 
restrictive respiratory pattern.  In October 1992 a VA 
examination of the veteran revealed that the veteran suffered 
from "shortness of breath on exertion with chest x-ray 
evidence of mild right hemidiaphragm elevation."  

In July 1993 another VA examination of the veteran was 
conducted.  The final diagnosis was that the veteran suffered 
from a paralyzed right hemidiaphragm secondary to a phrenic 
nerve injury which is due to the previously service connected 
gunshot wound.

In February 1994 an RO rating decision granted service 
connection for the residuals of a phrenic nerve injury and 
assigned a 20 percent disability rating effective May 8, 
1992.

In March 2003 the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran's testimony was similar to the arguments he made in 
his May 2002 substantive appeal.  That is, the veteran 
claimed that he incurred a phrenic nerve injury during 
service when he received a gunshot wound to the neck.  He 
indicated his belief that the phrenic never injury was 
misdiagnosed during service or simply was not identified by 
medical personnel at that time.  He also testified that he 
had private x-rays done from 1972 to 1975, but that the 
reports and actual x-rays were long since destroyed and 
unavailable.  

The veteran also submitted an Army Advisory Medical opinion 
which was dated March 2001.  This medial opinion indicated 
that the veteran's phrenic nerve injury was most probably the 
direct result of the original inservice gunshot wound to the 
neck.  The opinion also indicated that a separate rating for 
the phrenic nerve injury would have constituted pyramiding 
under the Army's disability retirement system.  A June 2001 
report from the Board of Corrections of Military Records 
states that in the "absence of medical evidence which 
clearly demonstrates that phrenic nerve damage should have 
been diagnosed and/or rated as a separate condition, the 
applicant's overall condition was properly diagnosed by the 
MEB [Medical Evaluation Board]."  

At this point the Board notes that where "entitlement is 
established because of the correction, change or modification 
of a military record, or of a discharge or dismissal, by a 
board established under 10 U.S.C. 1552 or 1553, or because of 
other corrective action by competent military naval, or air 
authority, the award will be effective from the latest of" 
the date application for change, correction, or modification 
was filed with the service department, in either an original 
or a disallowed claim; the date of receipt of claim if claim 
was disallowed; or one year prior to date of reopening of 
disallowed claim.  38 C.F.R. § 3.400 (g) (2003).  

As noted above, a determination that there was CUE must be 
based on the evidence of record and the law that existed at 
the time of the prior decision.  To find CUE, the veteran 
must show that the correct facts, as they were known at the 
time, were not before the adjudicator (a simple disagreement 
as to how the facts were weighed or evaluated will not 
suffice) or that the law in effect at that time was 
incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).  In the present case, there is absolutely no 
evidence of record which shows that the veteran suffered from 
a phrenic nerve injury prior to the May 8, 1992 VA x-ray 
examination report.  The veteran's phrenic nerve injury was 
first identified in the May 1992 VA chest x-ray examination 
which showed an elevated right hemidiaphragm.  The July 1993 
VA examination report confirmed that the veteran had a 
paralyzed right hemidiaphragm secondary to a phrenic nerve 
injury which was due to the previously service connected 
gunshot wound.  There are numerous chest x-ray examination 
reports, both VA and service department, prior to 1992 which 
show normal results.  The findings of the Board of 
Corrections of Military Records was that there was an absence 
of medical evidence which clearly demonstrates that phrenic 
nerve damage should have been diagnosed or rated as a 
separate condition at the time of the veteran's separation 
from service.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003). Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  Regulations governing the assignment of 
effective dates provided in 1994 as they do today that, 
generally, the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1993). 
If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose. 38 C.F.R. § 3.400(b)(2) (1993).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit. 38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed." Crawford v. Brown, 5 Vet. App. 
33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992). A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2003).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits. 38 C.F.R. § 
3.155(a) (2003).

In the present case the May 1992 VA x-ray examination report 
is the first instance where there was any evidence that the 
veteran suffered from phrenic nerve injury.  The veteran 
himself admits that even as a trained nuclear medicine 
technologist, that he had no idea that he suffered from 
phrenic nerve injury between 1972 and 1992.  

The preponderance of the evidence is against the veteran's 
claim for entitlement to an effective date earlier than May 
8, 1992, for service connection for phrenic nerve injury 
based on clear and unmistakable error (CUE) in a February 3, 
1994 rating decision.  The May 1992 VA x-ray report served as 
the veteran's informal claim for service connection for a 
phrenic nerve injury.  Moreover, the x-ray report was the 
very first evidence of any sort that the veteran even 
suffered from a phrenic nerve injury.  This makes May 8, 1992 
both the date of claim and the date when entitlement arose.  
For the foregoing reasons, the Board concludes that the 
February 1994 RO  rating decision which granted service 
connection for phrenic nerve injury and assigned an effective 
date of May 8, 1992 did not contain clear and unmistakable 
error.  






ORDER

An effective date earlier than May 8, 1992, for service 
connection for phrenic nerve injury based on clear and 
unmistakable error (CUE) in a prior final rating decision is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



